DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2 and 4 to 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reitterer et al. (20160025298) in view of Ricoh (JP2002057411).
Reitterer et al. disclose a light emitting device comprising a lens member (8) having at least one lens surface (figures 1, 2), a submount (3) having an upper face (figures 1, 2) and a plurality of light emitting elements (2a, 2b, 2c) arranged in a row on the upper face of the submount (figures 1, 2), the plurality of light emitting elements including a first light emitting element (2c) configured to emit first light so as to pass through the at least one lens surface (modified figure 1 below), the first light having an emission peak at a first wavelength (λc) from a first light emission point (figure 2, the light emission point where reference numeral 10c is pointing), and a second light emitting element (2b) configured to emit second light so as to pass through the at least one lens surface (figure 2), the second light having an emission peak at a second wavelength (λb) from a second light emission point (figure 2, the light emission point where reference numeral 10b is pointing), the second wavelength being different from the first wavelength (blue different from green), and the second light emission point being located farther from the lens member than a first plane that is perpendicular to an optical axis of the at least one lens surface and that passes through the first light emission point (modified figure 2 below), wherein in a top view of the upper face of the submount as viewed from a normal direction thereof, inside a region surrounded by the first plane, a second plane that is perpendicular to the optical axis of the at least one lens surface and that passes through the second light emission point, a first line (figures 2, first line where reference numeral 6c is pointing) that is parallel to the optical axis of the at least one lens surface and that passes through the first light emission point, and a second line (figure 2, second line where reference numeral 6b is pointing) that is parallel to the optical axis of the at least one lens surface and that passes through the second light emission point.  However, Reitterer et al. do not specifically disclose an outer edge of the upper face of the submount passes through a point that is farther from the lens member than the first plane and that is closer to the lens member than the second plane.  
Ricoh teaches that an outer edge of the upper face of the submount (1) passes through a point that is farther from the objective lens than the first plane and that is closer to the objective lens than the second plane (modified figure 2A below) to not only suppress an increase in thermal resistance and to simplify the manufacture without complicated processing but is also to provide an inexpensive light emitting device (paragraph 0033).  Wherein the upper face of the submount has a shape of a parallelogram (figure 2a) as claimed in claim 5, and wherein, along a direction of the optical axis of the at least one lens surface, a distance between the first plane and the second plane is not less than 50 pm and not more than 100 pm (abstract, lines 6 to 7, the plane 3a located at a position retracted by about 100 µm from the plane 2a) as claimed in claim 6.
It would have been obvious to one skilled in the art to provide the outer edge of the upper face of the submount of Reitterer et al. passing through a point that is farther from the lens than the first plane and that is closer to the lens than the second plane, as taught by Rocoh, to not only suppress an increase in thermal resistance and to simplify the manufacture without complicated processing but is also to provide an inexpensive light emitting device.
With regards to claim 2, wherein the at least one lens surface is configured to collimate the first light and the second light (paragraph 0040, lines 1 to 5; figures 1, 2, 6a).
With regards to claim 4, wherein the first and second light emitting elements are configured such that one of the first light and the second light includes light traveling on the optical axis (figure 2, second light includes light traveling on the optical axis) of the at least one lens surface, and the other one of the first light and the second light does not include light traveling on the optical axis of the at least one lens surface (figure 2, first light does not include light traveling on the optical axis).
With regards to claim 7, Reitterer et al. do not specifically disclose a distance as claimed.  Note that the claim is prima facie obvious without a showing that the claimed ranges achieve unexpected results.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art in general conditions is obvious).  One would be motivated to do so because adjusting the distance between the light emission points would allow for optimization of the light efficiency and the size of the device.
With regards to claim 8, Reitterer et al. disclose wherein the plurality of light emitting elements further include a third light emitting element (2a) configured to emit third light so as to pass through the at least one lens surface (figure 2), the third light having an emission peak at a third wavelength (λa) from a third light emission point (figure 2, light emission point where reference numeral 10a is pointing), the third wavelength being different from the first wavelength and the second wavelength (red different from blue and green), and the third light emission point being located farther from the lens member than the second plane (modified figure 2 below), and in the top view, inside a region surrounded by the second plane, a third plane (modified figure 2 below) that is perpendicular to the optical axis of the at least one lens surface and that passes through the third light emission point, the second line, and a third line (figure 2, third line where reference numeral 6a is pointing) that is parallel to the optical axis of the at least one lens surface and that passes through the third light emission point.   However, Reitterer et al. do not specifically disclose that the outer edge of the upper face of the submount further passes through a point that is farther from the lens member than the second plane and that is closer to the lens member than the third plane.  Note that although Rocoh does not disclose that the outer edge of the upper face of the submount further passes through a point that is farther from the lens member than the second plane and that is closer to the lens member than the third additional plane.  
It would have been obvious to one skilled in the art to provide the outer edge of the upper face of the submount of Reitterer et al. further passing through a point that is farther from the lens than the second plane and that is closer to the lens than the additional third plane, to not only further suppress an increase in thermal resistance and to simplify the manufacture without complicated processing but is also to provide an inexpensive light emitting device, since it has been held that mere duplication of the essential working parts of the device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With regards to claim 9, wherein the first light emitting element is configured to emit blue light (paragraph 0003, line 10), the second light emitting element is configured to emit green light (paragraph 0003, line 10), and the third light emitting element is configured to emit red light (paragraph 0003, line 10).
With regards to claim 10, wherein the second light emitting element is configured such that the second light includes light traveling on the optical axis of the at least one lens surface (modified figure 2 below).
With regards to claim 11, Reitterer et al. do not specifically disclose a distance as claimed.  Note that the claim is prima facie obvious without a showing that the claimed ranges achieve unexpected results.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art in general conditions is obvious).  One would be motivated to do so because adjusting the distance between the planes would allow for optimization of the light efficiency and the size of the device.

    PNG
    media_image1.png
    594
    582
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    221
    466
    media_image2.png
    Greyscale

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 contains allowable subject matter including wherein the submount has a lateral surface intersecting the upper face, the outer edge of the upper face of the submount is located at a boundary between the upper face and the lateral surface of the submount, the first light emitting element and the second light emitting element are disposed so that the first light emission point and the second light emission point protrudes from the outer edge, and in the top view, a direction of the optical axis of the at least one lens surface and a direction in which the outer edge extends intersect at an angle that is not 90° in combination with all other features as claimed in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ichikawa et al. is cited to show other laser lights positioned on the submount relative the lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875